DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. New rejection presents all the elements of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 10 and bellow is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ADACHI US 20090001853 A1.
1, 10. An ultrasound structure, comprising:
a complementary metal-oxide-semiconductor (CMOS) substrate[0126] (3) having a cavity(6) formed therein(fig. 1), the cavity(6) surrounded by a lip region(91), 
the CMOS substrate(3) comprising a first surface proximate the cavity(side close to 82) and a second surface distal the cavity(side close to bottom 11)
a membrane(5) disposed over the lip region(fig. 7) to substantially seal the cavity;(fig. 7)
a first electrical contact(8) on a top side of the membrane(5) wherein the top side of the membrane is disposed distal to the cavity(fig. 7); and
a second electrical contact(12 fig. 1) proximate the first surface and(fig. 1) on the top region of the CMOS substrate on the CMOS substrate(3); wherein the second electrical contact and the first electrical contact are connected.(Fig.1)


4, 13 The method of claim 1, further comprising forming an interface layer between the first electrical contact and the top side of the membrane.(fig. 7 many layers can be interpreted as interface layers)

5, 14 The method of claim 1, wherein the first electrical contact is common to two or more membranes of two or more cavities.(fig. 7 element 10 )
7, 15 The method of claim 1, further comprising forming a third electrical contact on the CMOS substrate, wherein the third electrical contact is electrically coupled to a substrate electrode disposed on an opposite side of the cavity from the membrane, with the cavity between the substrate electrode and the membrane.(fig. 7)

9, 17 The method of claim 1, wherein the CMOS substrate comprises processing circuitry configured to:
actuate the membrane to transmit an ultrasound wave; and
detect a received ultrasound wave based on vibration of the membrane.[0176]

18. The ultrasound structure of claim 10, wherein the ultrasound structure is included as part of at least one paddle of two opposed paddles used(fig. 7) for ultrasound imaging.[0187]


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 3, 11, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adachi.
Regarding claims 2, 3, 11, 12 Adachi teaches conductor but does not explicitly teach
2. The method of claim 1, wherein the first electrical contact and the second electrical contact comprise a metal.

3. The method of claim 1, wherein the first electrical contact and the second electrical contact comprise aluminum.
6. The method of claim 1, wherein forming the second electrical contact comprises etching the CMOS substrate to expose the second electrical contact. (obvious technique)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Adachi to use metal such as aluminum in order to provide electrical connection for sensing  and transmission properties of the transducer.


Allowable Subject Matter
Claims 8,16  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645